DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrovic et al.1
With regard to claim 1, Petrovic et al. discloses a method for preprocessing multimedia content into streams with watermark information (a method for embedding watermarks in host content by preprocessing the host content, Abstract; a preprocessing module generating preprocessed content streams. Encoder using transactional watermarking in the generated content streams, para.0086-0088; preprocessed content with embedded watermarks, para.0180), the method comprising: receiving a source content media stream (a data embedding module 210 receives a content stream 110 [i.e. source media stream], para.0086); generating at least two 

With regard to claim 2, Petrovic et al.  teach generating a playlist from the segment selection list, where the playlist includes information enabling a playback device to retrieve watermarked content (selection signal to select the different segments with the embedded logical values, para.0103; The final embedding may be carried out by selecting the desired segments of each reduced-scale signal and combining them with the original content to produce the watermarked content [interpreted as segment selection list for selecting desired segments for producing content], para.0180; The on-line distributor Module 350 is responsible for selecting the appropriate segments of the reduced-scaled signals in accordance with the control signal  [distributor module is interpreted as comprising a list for selecting segments], para.0181; converting watermark signals into optical and/or acoustical domains and appropriately combine them with the original movie content as it is being played out [i.e. watermark signals interpreted as including information enabling playback of watermarked content], para.0193; the control signal may be provided in response to a user request to retrieve the composite data signal. The segments of composite data signal include audio and video data with embedded information [i.e. watermark information] in the composite data signal [i.e. retrieving watermarked content upon user request], para.0040, 0037, 0038).
With regard to claim 3, Petrovic et al. teach generating a media file from the segment selection list, where the media file includes content segments marked in a manner corresponding to the watermark sequence of the segment selection list (The on-line distributor Module 350 is responsible for selecting the appropriate segments of the reduced-scaled signals in accordance with the control signal [distributor module is interpreted as comprising a list for selecting segments], para.0181; the control signal may be provided in response to a user request to retrieve the composite data signal. The segments of composite data signal include audio and video data with embedded information in the composite data signal [i.e. control signal corresponding to a media file 
With regard to claim 4, Petrovic et al. teach generating at least one variant output stream from each variant preprocessed stream using video compression includes generating a set of alternative streams from each variant preprocessed stream, where the alternative streams in each set differ in bitrate and the available bitrates in each set is the same (The data embedding module 210 receives the content stream 110 and has two output paths that generate two preprocessed content streams, one to generate a content stream 230 that embeds a binary 'O', and one to generate a content stream 235 that embeds a binary '1' [i.e. output paths generating variant output preprocessed streams with binary variants], para.0086; Using the pre-processed embedding system with compressed content. Embedding the binary data into compressed audio, video or other digital data with variable data rates (i.e. differing bit rates], para.0154, 0155; binary data is embedded in data segments with different segments including desired embedded bit pattern [i.e. differing bitrates in streams comprising. segments], para.0113).
With regard to claim 5, Petrovic et al. teach generating at least one variant output stream from each variant preprocessed stream using video compression includes compressing segments that are not marked only once (The data embedding module 210 receives the content stream 110 and has two output paths that generate two preprocessed content streams, one to generate a content stream 230 that embeds a binary 'O', and one to generate a content stream 235 that embeds a binary '1' [i.e. output paths generating variant output preprocessed streams with binary variants], para.0086; Using the pre-processed embedding system with compressed content. That is, embedding the binary data into compressed audio, video or other digital data, para.0154; embedding pre-existing watermarks [pre-existing marks implies segments not marked only once] 
With regard to claim 6, Petrovic et al. teach that the watermark sequence is a binary representation of the different ways that the selected segments are marked (binary data is embedded in data segments with different segments including desired embedded bit pattern (i.e. watermark sequence with binary representation], para.0113; The pseudo-random sequence carrier may be generated comprising the appropriate watermark logical values with embedded watermarks, para.0178).
With regard to claim 7, Petrovic et al. teach that the watermark sequence is generated from a transaction identifier associated with a purchase transaction (The pseudo-random sequence carrier may be generated comprising the appropriate watermark logical values with embedded watermarks [i.e. watermark sequence], para.0178; embedded watermark may contain the identity of the transaction node, para.0190; the on-line distributor include database with identification numbers corresponding to purchases of content [i.e. purchase transaction identifier], para.0098; A transaction system includes a selector 500 which selects segments from the copies according to a unique identification signal, as discussed previously in connection with the selector 370, para.0118).
With regard to claim 8, Petrovic et al. teach that the watermark sequence is also generated using a subscriber identifier associated with a user (The pseudo-random sequence carrier may be generated comprising the appropriate watermark logical values with embedded watermarks [i.e. watermark sequence), para.0178; embedded watermark may contain the identity of the transaction node, para.0190; information identifying the recipient (e.g., account number, social security number, or other unique identifier) is embedded directly into the content [i.e. subscriber identifier], para.0023; Based on an account number or some other unique identifier to be embedded, the selector function chooses segments from each server on a segment-by-segment basis. The output of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2013/0142382